FOSTER, Circuit Judge.
Appellant, Earl Brown, brought this suit against Goodyear Yellow Pine Company, to recover damages for personal injuries. A verdict was directed for defendant at the close of plaintiff’s evidence. The material facts may be briefly, stated.
Brown was employed by appellee as a laborer in logging timber. He and a fellow employee were engaged in cutting down a dead tree to clear a path for the skidder to operate. As the tree fell it struck a standing tree. A part of the dead tree broke off and fell upon him. He was badly injured. The record fails to disclose any evidence tending to show breach of duty or negligence on the part of his employer which caused or contributed to the accident.
The judgment is affirmed.